Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 1 of 14    PageID #: 109



KENJI M. PRICE #10523
United States Attorney
District of Hawaii

MARSHALL H. SILVERBERG #5111
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-mail: Marshall.Silverberg@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,          )     CR. NO. 18-00069 LEK
                                   )
                   Plaintiff,      )     Government’s Memorandum in
                                   )     Opposition to the Defendant’s
                                   )     Motion to Suppress (ECF No. 15);
             vs.                   )     Exhibits 1-5; Certificate of Service
                                   )
GRANT MANAKU,                      )
                                   )     Date: November 15, 2018
                   Defendant.      )     Time: 1:30 p.m.
                                   )     Judge: Hon. Leslie E. Kobayashi
                                   )




        GOVERNMENT’S MEMORANDUM IN OPPOSITION TO
       THE DEFENDANT’S MOTION TO SUPPRESS (ECF No. 15)
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 2 of 14           PageID #: 110



          On September 7, 2018, the defendant filed a motion to suppress (ECF

No. 15). For the reasons set forth below, the motion should be denied.1

             I.    Background

          On April 20, 2017, United States Magistrate Judge Richard L. Puglisi

signed a search and seizure warrant, authorizing federal agents to search the

residence located at 94-1008 Lumi Street, Waipahu, Hawaii 96797. (The

complete warrant is Exhibit A to the defendant’s motion). The “face sheet” of the

warrant identified the premises to be searched as follows:

                   In the Matter of the Search of

                   (Briefly describe the property to be searched
                   or identify the person by name and address)

                         94-1008 Lumi Street
                         Waipahu, Hawaii 96797

Exhibit A (emphasis added).

            There should be no doubt that the “face sheet” of the search warrant

adequately described the property to be searched, within the meaning of the Fourth

Amendment. While Attachment A to the “face sheet,” including a photograph of

the property to be searched, further described the premises to be searched, as a

matter of law, the face sheet alone adequately described the premises.



      This Opposition Memorandum is timely filed because the Court granted the
      1


government’s request for an extension to November 1, 2018. ECF No. 26.
                                         2
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 3 of 14          PageID #: 111



             There also should be no doubt that the search warrant signed by

Magistrate Judge Puglisi, and filed with the court, had an “Attachment B” which

was incorporated therein by reference on the “face sheet.” Attachment B set forth

the “Property to be seized” pursuant to the execution of the warrant.

             The defendant is not challenging the probable cause basis for the

search warrant. Nor is he claiming that there was any falsehood or other problem

with the issuance of the search warrant. Rather, his sole claim is that only the

“face sheet” of the search warrant, and not its Attachments A or B, was served on

the Dela Cruz family. Def’t. Mot. at 4, ¶ 1.2 The government concedes that only

the “face sheet” of the warrant was served. Declaration of Special Agent Sherwin

Chang (Exhibit 1) at ¶¶ 4-6. However, that unintentional mistake should not lead

to the suppression of evidence as argued by the defendant.


      2
        The defendant also claims that the agents acted unreasonably in executing
the search warrant. Def’t Mot. at 8, ¶ 3. However, the defendant acknowledges
that “the exclusionary rule does not apply to manner-of-execution claims, even if
the agents acted unreasonably.” Id. (citing Hudson v. Michigan, 547 U.S. 586,
590-99 (2006) (exclusionary rule inapplicable to knock-and-announce violation);
United States v. Ankeny, 502 F.3d 829 (9th Cir. 2007) (as amended) (seizure of
evidence too attenuated from violation of knock-and-announce rule and excessive
force to warrant suppression). The defendant claims that the allegedly
unreasonable manner of the execution of the search warrant is relevant if there is a
factual dispute regarding whether the agents served only the face sheet of the
warrant or the entire warrant, including the two attachments. Id.

       As discussed in the text above, the government has stipulated that only the
“face sheet” of the warrant was served on Ms. Dela Cruz and not the two
attachments. Thus, the manner of the execution of the warrant is not relevant.
                                         3
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 4 of 14        PageID #: 112




             II.   Facts relating to the service of the search warrant

          The search warrant was executed on April 24, 2017. See FBI 302,

Def’t’s Exhibit B. Before the warrant was executed, the members of the search

team met with the team leader, Special Agent Brett Price,3 and they were briefed as

to the contents of the search warrant and what they were authorized to seize.

Declaration of Special Agent Chang (Exhibit 1) at ¶ 3. They were also provided

with a complete copy of the search warrant, including Attachments A and B. Id.

All of the members of the search team then signed the back of the third and final

page of Attachment B. Id. A true and accurate copy of the third page of

Attachment B, including the back page with the signatures of the search team

members who were present and briefed as to the contents of the search warrant,

including what could be seized as set forth in Attachment B, is attached hereto as

Exhibit 2. Id.

          The execution of the search warrant began at 8:53 a.m. See Def’ts

Exhibit C. At 12:50 p.m. the search was completed. At 12:50 p.m., FBI Special

Agent Sherwin Chang gave Ms. Dela Cruz a copy of the “face sheet” of the

warrant and a copy of a “Property Receipt” (Form FD-597), listing the property

which had been seized pursuant to the search warrant. See Declaration of FBI



      Special Agent Brett Price will attend the evidentiary hearing scheduled for
      3


November 15, 2018, and be available to testify, if necessary.
                                         4
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 5 of 14          PageID #: 113



Special Agent Sherwin Chang (Exhibit 1) at ¶¶ 4-6. A copy of the Property

Receipt left with Ms. Dela Cruz is Exhibit 3. A copy of the FBI report detailing

the execution of the search warrant is Exhibit 4. A photograph of the “face sheet”

of the warrant and the Property Receipt left with Ms. Dela Cruz is Exhibit 5.

             The government concedes that Special Agent Chang did not provide Ms.

Dela Cruz with a copy of Attachments A or B. See Declaration of Chang (Exhibit

1) at ¶ 6.     Special Agent Chang did not realize at the time he provided the search

warrant to Ms. Dela Cruz that it did not include Attachments A or B. Id. Instead,

he provided to Ms. Dela Cruz the copy of the search warrant which had been

provided to him as part of the search warrant packet. Id. He did not intentionally

or deliberately try to conceal what items were authorized for seizure and he

intentionally gave Ms. Dela Cruz a copy of the property receipt so that she would

know what items had been seized pursuant to the warrant. Id. Special Agent

Chang will be present at the evidentiary hearing scheduled for November 15, 2018,

and available to testify, if necessary.

                The defendant argues that Special Agent Chang’s failure to present

Attachments A and B with the face sheet of the warrant violated Fed. R. Crim. P.

41(f)(1)(C). In doing so, he relies upon the Ninth Circuit’s decision in United

States v. Gantt, 194 F.3d 987, 990-95 (9th Cir. 1999). What he fails to note,

however, is that Gantt, at least in effect, has been overruled by the Supreme Court.


                                            5
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 6 of 14          PageID #: 114




             III.   Argument

         Fed. R. Crim. P. 41(f)(1)(C), formerly Rule 41(d), provides in part:

             The officer executing the warrant must give a copy of the warrant and
             a receipt for the property taken to the person from who, or from whose
             premises, the property was taken or leave a copy of the warrant and
             receipt at the place where the officer took the property.

Fed. R. Crim. P. 41(f)(1)(C).

         In Gantt, the Ninth Circuit held that the government violated Rule 41(d)

by failing to present Gantt with a copy of the warrant at the outset of the search of

her apartment:

             In light of these Supreme Court and Ninth Circuit precedents, there
             can be no doubt that the essential functions of the search warrant
             include assuring the subject of the search that her privacy is invaded
             only under a legal warrant and notifying her of the extent of the
             officer’s authority. The government’s proposed reading of Rule 41(d)
             ignores these essential functions. If a person is present at the search
             of her premises, agents are faithful to the “assurance” and “notice”
             functions of the warrant only if they serve the warrant at the outset of
             the search. A warrant served after the search is completed cannot
             timely provide the property owner with sufficient information to
             reassure him of the entry’s legality.

Gantt, 194 F.3d at 1001-02 (quotations omitted). The court “conclude[d] that,

absent exigent circumstances, if a person is present at the search of her premises,

Rule 41(d) requires officers to give her a complete copy of the warrant at the outset

of the search.” Id. at 1005. The Ninth Circuit noted that “violations of Rule 41(d)

do not usually demand suppression” but determined that suppression of the

evidence was required because of a “deliberate” violation of the rule. Id.
                                          6
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 7 of 14           PageID #: 115



            However, two Supreme Court decisions decided after Gantt specifically

rejected a requirement that an executing officer must present a copy of the search

warrant to the property owner before a search warrant is executed. In Groh v.

Ramirez, 540 U.S. 551 (2004), the Court stated: “neither the Fourth Amendment

nor Rule 41 of the Federal Rules of Criminal Procedure requires the executing

officer to serve the warrant on the owner before commencing the search.” Id. at

562 n. 5.

            Likewise, in United States v. Grubbs, 547 U.S. 90 (2006), the Supreme

Court specifically rejected that an “executing officer must present the property

owner with a copy of the warrant before conducting his search.” Id. at 98-99

(citation omitted). “In fact, . . . neither the Fourth Amendment nor Federal Rule of

Criminal Procedure 41 imposes such a requirement.” Id. at 99 (citing Groh, 540

U.S. at 562 n. 5). The Court explained:

               The Constitution protects property owners not by giving them license
               to engage the police in a debate over the basis for the warrant, but by
               interposing, ex ante, the deliberate, impartial judgment of a judicial
               officer . . . between the citizen and the police, and by providing, ex
               post, a right to suppress evidence improperly obtained and a cause of
               action for damages.

Id. at 99 (citation and quotations omitted).

            After the Supreme Court decided Grubbs, the Ninth Circuit, in United

States v. Hector, 474 F.3d 1150 (9th Cir. 2007) reviewed the grant of a motion to

suppress by the district court on the grounds that the officer failed to serve Hector
                                           7
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 8 of 14          PageID #: 116



with any copy of the warrant at the time of the search. The Court of Appeals

reversed the grant of suppression, explaining:

             The key premise underlying the presentation requirement is that
             “[a]bsent such presentation, individuals would stand [no] real chance
             of policing the officers’ conduct. United States v. Grubbs, 377 F.3d
             1072, 1079 (9th Cir. 2004) (Grubbs I) internal quotation marks and
             citation omitted). However, after the district court granted Hector’s
             motion to suppress the Supreme Court decided United States v.
             Grubbs, 547 U.S. 90 (2006) (Grubbs II), which specifically rejected
             the policing rationale. It is not clear whether Grubbs II overrules the
             Ninth Circuit’s precedent on the requirement to present a copy of the
             warrant to the owner of the premises at the time of the search. But we
             need not resolve this issue here, as we rely on Hudson [v. Michigan,
             547 U.S 586 (2006)] to hold that regardless of whether the failure
             to serve a copy of the warrant was a violation of the Fourth
             Amendment, the exclusionary rule should not be applied in this
             case.

             In Hudson, the police officers had a valid search warrant for drugs and
             firearms, but entered Hudson’s home in violation of the Fourth
             Amendment’s knock-and-announce rule. According to the Supreme
             Court, the violation did not warrant suppression of the evidence
             obtained from the search because the knock-and-announce violation
             was not the unattenuated but-for cause of obtaining the evidence. In
             articulating this principle, the Supreme Court first explained:
             “Whether [the violation] had occurred or not, the police would have
             executed the warrant they had obtained, and would have discovered
             the guns and drugs inside the house.” Hudson, 126 S. Ct. at 2164
             (emphasis in original).

Hector, 474 F.3d at 1154.

         The Ninth Circuit in Hector held: “[h]ere, as in Hudson, given that a valid

search warrant entitled the officers to retrieve drugs and firearms in the apartment,

resort to the massive remedy of suppressing evidence of guilt is unjustified.” Id. at


                                          8
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 9 of 14            PageID #: 117



1155 (citation and quotation omitted). “Regardless of whether the police officers

had actually shown Hector the search warrant, they would have executed it and

recovered the drugs and firearms inside his apartment. Thus, the acquisition of the

evidence can hardly be characterized as a ‘fruit of the fact’ that the officers failed

to present the warrant.” Id. (citing Hudson, 126 S. Ct. at 2169).

          In sum, because of Hector, which relied upon Hudson, the failure to serve

a search warrant at any time during its execution does not result in the suppression

of evidence seized pursuant to the execution of the search warrant. That was the

conclusion reached by Judge Seabright in United States v. Sakuma, 2012 WL

5954962 (D. Haw. 2012).

          In Sakuma, one of the issues raised by the defendant was whether the

failure by the Hawaii County Police Department to serve the defendant with a copy

of the search warrant until the day after it was executed, amounted to a violation of

his Fourth Amendment rights. Judge Seabright denied the motion to suppress

because of the Ninth Circuit’s decision in Hector:

             The court need not determine whether these facts amount to a
             violation of Defendant’s Fourth Amendment rights -- even if they did,
             Defendant is not entitled to suppression in light of United States v.
             Hector, 474 F.3d 1150, 1154 (9th Cir. 2007).

             Hector addressed the same situation presented here -- the defendant
             sought suppression of evidence seized on a state search warrant
             because officers failed to present a copy of search warrant at the time
             of the search. Hector determined that it need not resolve whether
             these facts amount to a Fourth Amendment violation because Hudson
                                           9
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 10 of 14          PageID #: 118



             (discussed above) applies with equal force to these facts and
             forecloses application of the exclusionary rule. Hector explained
             that “[h]ere, as in Hudson, given that a valid search warrant
             entitled the officers to retrieve drugs and firearms in the
             apartment, “[r]esort to the massive remedy of suppressing
             evidence of guilt is unjustified.’” (quoting Hudson, 547 U.S. at
             599). Rather, “[r]egardless of whether the police officers had
             actually shown Hector the search warrant, they would have
             executed it and recovered the drugs and firearms inside his
             apartment. Thus, the acquisition of the evidence can hardly be
             characterized as a ‘fruit of the fact’ that the officers failed to
             present the warrant.” Id. (citing Hudson, 547 U.S. at 600). As a
             result, Hector held that the defendant was not entitled to
             suppression.

             Applying these principles here, even if Plaintiff’s Fourth Amendment
             rights were violated by the officers’ failure to provide Defendant a
             copy of the search warrant at the time of the search, Plaintiff is not
             entitled to suppression of any evidence. The court therefore DENIES
             Defendant’s Motion to Suppress to the extent it argues that any
             evidence must be suppressed due to the HCPD’s officers alleged
             failure to timely provide Defendant a copy of the search warrant.

United States v. Sakuma, 2012 WL 5954962 at *16 (emphasis added).4

             Likewise, in United States v. Ellis, 270 F. Supp.3d 1134 (N.D. Ca.

2017), another district court denied a motion to suppress based upon the fact that

the police left either a blank search warrant or a redacted search warrant at the

premises. The court, based upon Hector, denied the motion to suppress for the

following reason:


      4
        On appeal, Judge Seabright’s decision denying the motion to suppress was
affirmed, 585 Fed. Appx. 467 (9th Cir. 2014), although it does not appear from the
Memorandum decision that the defendant appealed this portion of Judge
Seabright’s decision.
                                          10
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 11 of 14          PageID #: 119



             Even if the police had not provided Ellis with any copy of the
             warrant, suppression of evidence obtained pursuant to a valid
             search warrant would not be justified.

Id. at 1161 (citing Hector, 474 F.3d at 1154-55 (9th Cir. 2007) (“On its face, the

Fourth Amendment does not require that a copy of the warrant be served on the

person whose premises are being searched.”) (emphasis added).

         In this case, it is undisputed that the FBI possessed a valid search warrant

to search the premises located at 94-1008 Lumi Street, Waipahu, Hawaii 96797. It

also is undisputed that the caption on the face sheet accurately described the

premises to be searched. While Attachment A further described those premises,

and included a photograph of it, there should not be any doubt that the face sheet of

the warrant, by itself, accurately described the premises and that the failure to serve

Attachment A did not undermine the validity of the warrant or its execution.

         In addition, it is undisputed that the defendant’s laptop, which allegedly

contained the child pornography, and seized pursuant to the search warrant, was

covered within the list of items authorized to be searched and seized by the search

warrant. See Def’t’s Exhibit A, Attachment B (authorizing the seizure of any

“Computers or storage media used as a means to commit [possession of child

pornography, in violation of 18 U.S.C. § 2252(a)(4)(B)].” Thus, here, like in

Hector, Sakuma, and Ellis, the agents acquired the evidence while executing a




                                          11
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 12 of 14          PageID #: 120



valid search warrant and not because they failed to present the complete warrant at

the time of its execution.

          Here, even though there was a violation of Rule 41(f)(1)(C) in not

serving the complete warrant, there is no basis for suppressing any evidence

because of Hudson and Hector. As set forth in his declaration, Special Agent

Chang was not aware that the copy of the search warrant he provided to Ms. Dela

Cruz did not include Attachments A or B. Declaration of Special Agent Chang

(Exhibit 1) at ¶ 6. Further, he did not intentionally or deliberately try to conceal

what items were authorized for seizure and he intentionally gave Ms. Dela Cruz a

copy of the property receipt so that she would know what items had been seized

pursuant to the warrant. Id.

          There is no bad faith here and the exclusion of evidence is not a proper

remedy for Special Agent Chang’s oversight. See United States v. Henderson,

2018 WL 5260851 at *7 (9th Cir. 2018) (“The exclusionary rule applies only when

‘police conduct [is] sufficiently deliberate that exclusion can meaningfully deter it,

and sufficiently culpable that such deterrence is worth the price paid by the justice

system.’”) (quoting Herring v. United States, 555 U.S. 135, 140 (2009)). Mistakes

do happen, but in this case the mistake was not intentional or deliberate and did not

prejudice the defendant in any way. As such, the extraordinary remedy of

suppressing evidence seized pursuant to a valid search warrant should not apply.


                                          12
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 13 of 14           PageID #: 121




             IV.    Conclusion

          In United States v. Hector, supra, the Ninth Circuit expressly rejected the

defendant’s motion to suppress evidence because he was not served with a copy of

the search warrant when it was executed. The Court, basing its decision on the

Supreme Court’s decision in Hudson, held:

             Here, as in Hudson, given that a valid search warrant entitled the
          officers to retrieve drugs and firearms in the apartment, “[r]esort to the
          massive remedy of suppression evidence of guilt is unjustified.” Id. at
          2168. Regardless of whether the police officers had actually shown
          Hector the search warrant, they would have executed it and
          recovered the drugs and firearms inside his apartment. Thus, the
          acquisition of the evidence can hardly be characterized as a “fruit of the
          fact” that the officers failed to present the warrant.

                           *     *      *        *    *

              In light of the rationale of the exclusionary rule and the considerations
          set out by the Supreme Court in Hudson, we conclude that suppression
          was not an appropriate remedy in this case, and that the district
          court should have granted the government’s motion for
          reconsideration.

474 F.3d at 1155 (emphasis added).

         Remarkably, the defendant’s motion never even discusses Hector. But if

the failure to present any portion of the search warrant to Hector did not justify the

suppression of evidence in that case, the presentment of part of the search warrant,

i.e., the face sheet of the warrant, to Ms. Dela Cruz in this case means, a fortiori,

that the suppression of Manaku’s laptop is not warranted. The officers would

have, and did, seize Manaku’s laptop regardless of whether they should have
                                            13
Case 1:18-cr-00069-LEK Document 33 Filed 11/01/18 Page 14 of 14          PageID #: 122



showed the complete warrant to Ms. Dela Cruz. Indeed, she is not even the

defendant in this case; rather, it is Manaku who is the defendant and he had no

right to see the search warrant or to receive a copy of it.

          In sum, even assuming arguendo that there was a Fourth Amendment

violation in the failure to serve a complete copy of the warrant on Ms. Dela Cruz -–

which the government does not concede -- under Hudson and Hector the

suppression of evidence is not an appropriate remedy and the motion to suppress

should be denied. That is what Judge Seabright held in Sakuma and we

respectfully request this Court to decide this case the same way.

             DATED: November 1, 2018, Honolulu, Hawaii.

                                               Respectfully submitted,

                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii


                                        By:     /s/ Marshall H. Silverberg
                                               MARSHALL H. SILVERBERG
                                               Assistant U.S. Attorney




                                          14
